Fourth Court of Appeals
                                      San Antonio, Texas
                                              April 1, 2020

                                          No. 04-20-00180-CR

                               IN RE Stephen Wayne RICHARDSON

                                   Original Mandamus Proceeding 1

                                                ORDER

        On March 24, 2020, relator filed a petition for writ of mandamus. After considering the
petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,
the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on April 1, 2020.




                                                                  _____________________________
                                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.

                                                                  _____________________________
                                                                  Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2010CR10629, styled The State of Texas v. Stephen Wayne Richardson,
pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Frank J. Castro presiding.